DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022, has been entered.
Claims 21, 22, and 25-36 are pending.  Claims 1-20, 23, and 24 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments have been considered but are moot in that the current rejections do not include the same primary reference as the claims argued by the applicant.

Claim Objections
Claim 36 is objected to because of the following informalities:  the claim is grammatically incorrect.  The examiner suggests “The system of claim 33, further comprising the combination of a first energized stream and a second energized stream, produced by each of the two or more closed-loop pipe systems, respectively, to form an energized stream feeding a common energy conversion system.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 30, 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mickleson (US20070245729).
Claim 21  Mickleson discloses a method of producing geothermal energy [Figs. 1,6-8; abstract], comprising: 
disposing two or more closed-loop pipe systems 160 within a geologic formation at targeted locations, wherein each of the two or more closed-loop pipe systems comprises an injection well 110, a production well 122 spaced a distance from the injection well, and a horizontal well 118 fluidly coupling the injection well to the production well [Figs. 1, 6-8; in each network 160 each production well 122 is horizontally coupled by the transverse borehole portions 118 to at least one injection well 110; para. 0034,0035]; 
harvesting energy from the geologic formation via the two or more closed-loop pipe systems [para. 0026; abstract]; 
converting the harvested energy via a conversion system 102 configured to utilize the two or more closed-loop pipe systems [Figs. 2-5; para. 0030,0031,0032; abstract].
Mickleson also discloses three goals as to three different desired temperatures present at the targeted hot rock depths, i.e., tiered and stacked hot rock depths, each having a different, desired temperature [para. 0025], and that many configurations of the networks 160 are used simultaneously to thoroughly address the available energy in very large hot rock resources, and otherwise discloses all the limitations of this claim, but does not explicitly disclose the simultaneous use of one network/closed-loop pipe system at one such targeted hot rock depth and a second network/closed-loop pipe system at another of such targeted hot rock depths, i.e., a tiered or stacked system.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Mickleson for simultaneous use of one network/closed-loop pipe system at one such targeted hot rock depth and a second network/closed-loop pipe system at another of such targeted hot rock depths, such depths being stated as goals by Mickleson, and multiple simultaneous networks being disclosed.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that Mickleson’s goals would be achieved simultaneously and efficiently, without delay between goals/targets.
Claim 30  Mickleson, as modified with respect to claim 21, discloses that the disposing comprises targeting locations for the closed-loop pipe systems based on data collected during drilling of a wellbore, based on data collected during drilling of a wellbore for the first closed-loop pipe system, or a combination thereof [since the three drilling goals are completed when the desired temperature is measured for the drilling goal associated with that network/closed-loop pipe system, then the target location for any of the network/closed-loop pipe systems is based on measured temperature data collected during drilling of the first well of that network/closed-loop pipe system].
Claim 32  Mickleson, as modified with respect to claim 21, discloses that the conversion system comprises a single energy conversion system [the four options are independent of one another; para. 0030-0033], and that the converting the harvested energy using the single energy conversion system comprises utilizing energy from the two or more closed-loop pipe systems [any two of the multiplicity of networks/closed-loop pipe systems], and otherwise discloses all the limitations of this claim, but does not explicitly disclose so utilizing the energy in order from lowest energy production to highest energy production.  However, given any two of the networks/closed-loop pipe systems, the operator has a finite choice as to whether the first of the two is utilized first or the second of the two is utilized first, both of the two providing useable energy.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim 33  As discussed with respect to claim 21, Mickleson discloses a system for producing geothermal energy [Figs. 1,6-8; abstract], comprising: 
a geothermal loop energy production system 160, comprising;
a first closed-loop pipe system 160 emplaced within a heat-producing geologic formation, the first closed-loop pipe system having a first energy production [para. 0026; abstract]; and
a second closed-loop pipe system emplaced within the heat producing geologic formation, the second closed-loop pipe system having a second energy production [para. 0026; abstract]; and,
optionally a third closed-loop pipe system emplaced within the heat producing geologic formation, the third closed-loop pipe system having a third energy production [multiple networks/closed-loop pipe systems are disclosed; Figs. 6-8; para. 0026; abstract],
wherein the first closed-loop pipe system, the second closed-loop pipe system, and the optional third closed-loop pipe system each comprise an injection well 110, a production well 122 spaced a distance from the injection well, and a horizontal well 118 fluidly coupling the injection well to the production well [Figs. 1, 6-8; in each network 160 each production well 122 is horizontally coupled by the transverse borehole portions 118 to at least one injection well 110; para. 0034,0035]; and
an energy conversion system [Figs. 2-5; para. 0030,0031,0032; abstract] configured to convert energy from the geothermal loop energy production system 102 to another form of energy [e.g., electricity].
Mickleson also discloses three goals as to three different desired temperatures present at the targeted hot rock depths, i.e., tiered and stacked hot rock depths, each having a different, desired temperature [para. 0025], and that many configurations of the networks 160 are used simultaneously to thoroughly address the available energy in very large hot rock resources, and otherwise discloses all the limitations of this claim, but does not explicitly disclose the simultaneous use of one network/closed-loop pipe system at one such targeted hot rock depth and a second network/closed-loop pipe system at another of such targeted hot rock depths, i.e., a tiered or stacked system.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Mickleson for simultaneous use of one network/closed-loop pipe system at one such targeted hot rock depth and a second network/closed-loop pipe system at another of such targeted hot rock depths, such depths being stated as goals by Mickleson, and multiple simultaneous networks being disclosed.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that Mickleson’s goals would be achieved simultaneously and efficiently, without delay between goals/targets.
Mickleson, as modified, does not explicitly disclose that the second energy production is greater than the first energy production.  However, since the combination has a first and second network/closed-loop pipe system, and Mickleson, as modified, does not discuss arbitrarily equalizing the energy production from each of such systems, then it is implicit that one energy production will be higher than the second energy production, this limitation being merely a matter of designating the closed-loop pipe systems as “first” and “second,” unless such terms refer to the order in which the second and third wells were drilled, in which case the operator has a finite choice between configuring the design and completion of the first and second networks/closed-loop pipe systems such that the first network/closed-loop pipe system will have a lower energy production than the second network/closed-loop pipe system, or vice-versa.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Note: the examiner has interpreted this claim to require only two or more closed-loop pipe systems, with no patentable weight given to the term “optionally” beyond establishing “two or more,” i.e., nothing in the disclosed apparatus and methods serves to support any claimed unique ability to add a third closed-loop pipe system.  This interpretation is confirmed by claim 35, depending from claim 33, claim 35 reciting “the two or more closed-loop pipe systems”.
Claim 35  Mickleson, as modified with respect to claim 33, discloses that the energy conversion system comprises a single energy conversion system [the four energy conversion options are independent of one another; para. 0030-0033] configured to utilize energy from the two or more closed-loop pipe systems [any two of the multiplicity of networks/closed-loop pipe systems], and otherwise discloses all the limitations of this claim, but does not explicitly disclose so utilizing the energy in order from lowest energy production to highest energy production.  However, given any two of the networks/closed-loop pipe systems, the operator has a finite choice as to whether the first of the two is utilized first or the second of the two is utilized first, both of the two providing useable energy.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claims 22, 28, 29, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mickleson, in view of Colwell (US20150122453).
Claim 22  Mickleson, as modified with respect to claim 21, discloses that the two or more closed-loop pipe systems include a first temperature loop and a second temperature loop [different temperatures by virtue of the different temperatures of the two targeted hot rock depths chosen, one for each network], wherein the first temperature loop has a temperature higher than the second temperature loop [the lower of the two chosen targeted hot rock depths being hotter than the higher of the two], and wherein the conversion system comprises a CO2 turbine [the geo fluid is carbon dioxide (para. 0023) and the use of a turbine 124 to accept such carbon dioxide is disclosed (Fig. 2; para. 0030)], and otherwise discloses all the limitations of this claim, but does not explicitly disclose a Rankine cycle system associated with the second temperature loop or that the Mickleson turbine is associated with the first temperature loop.
Colwell discloses using both Rankine cycle and turbines for energy conversion using geothermally heated working fluids [Figs. 3,4; para. 0009,0011,0099].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Mickleson, as modified, to provide energy conversion for one of the temperature loops using the turbine, and to provide energy conversion for the second of the temperature loops using a Rankine cycle, the Rankine cycle being disclosed by Colwell.  Knowing that both methods of energy conversion are suitable the operator has a finite number of choices as to whether to combine the two types or not, and, if so, as to which type of energy conversion would be used with respect to which temperature loop, i.e., CO2 turbine for high - Rankine cycle for low, CO2 turbine for low - Rankine cycle for high, CO2 turbine for both, or Rankine-cycle for both.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 28  Mickleson, as modified with respect to claim 21, otherwise discloses all the limitations of this claim, but does not explicitly disclose targeting natural convection areas of the geologic formation, and that the method does not comprise stimulating the formation.
For geothermal energy conversion, Colwell discloses:
drilling a first wellbore into a subsurface geologic formation [any one of at least Landers 1, 2, and 3; para. 0130-0141]; 
collecting data from the subsurface geologic formation while drilling the first wellbore [para. 0130-0141]; 
analyzing the collected data to identify a target zone comprising a convective zone of the subsurface geologic formation [a model is created based on the collected data and used for the analysis of various cases which are considered as to the effects of many factors and evaluated for the purpose of confirming a target zone, i.e. at least the depth of the potential wells in the target location with the ultimate goal to understand the reservoir’s potential for geothermal wells completing convective zones [para. 0023,0112-0120];
drilling a second wellbore to the identified target zone wherein the emplacing is performed with or without stimulation processes to enhance convection proximate the second wellbore [any one of the potential wells drilled to the depth chosen based on the analysis of the previous well data using the model; the Colwell stimulation processes being optional, thus, disclosing the non-use of the same; para. 0049; claim 16 in view of claim 19]; 
emplacing a closed-loop pipe system within the second wellbore to harvest energy from the target zone [Figs. 1-4; abstract; para. 0121,0086-0105];
using all available information from nearby wells [para. 0130], and even geothermal well databases statewide [para. 0127], in order to build the model which would determine the design and target zone of the second wellbore and additional/potential wells [para. 0112-0120];
collecting data from the subsurface geologic formation of the second wellbore [the geothermal heat reservoir is monitored at the second well in order to plan the use of such reservoir; para. 0051]; 
analyzing the data collected regarding the second wellbore [the purpose of monitoring the second well]; 
drilling a third wellbore [a plurality of closed loop wells is disclosed, which would necessarily include a third wellbore] to a second target zone [drilling a third well for completion as a closed loop EGS necessarily includes drilling to a target heated reservoir zone, any such zone in the third well being a second target zone, in that the first target zone was in the second well]; and 
emplacing a second closed-loop pipe system within the third wellbore to harvest energy from the second target zone [the purpose of drilling additional wells].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Mickleson, as modified, to acquire pre-network/first closed-loop pipe system data for the purpose of identifying a target, unstimulated convection zone in which to place the first network/closed-loop pipe system, as disclosed analogously by Colwell with respect to the Colwell second well (i.e., Colwell’s first closed-loop pipe system), such that the first network/closed-loop pipe system would be emplaced within an unstimulated convection zone of a heat-producing geologic formation, and to acquire data and conduct modeling for the purpose of identifying a target, unstimulated convection zone in which to place the second network/closed-loop pipe system, as disclosed analogously by Colwell with respect to the Colwell third well (i.e., Colwell’s second closed-loop pipe system), such that the second network/closed-loop pipe system would be emplaced within an unstimulated convection zone of a heat-producing geologic formation.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the geothermal energy production would be assisted by convection in a convection zone undisturbed by time consuming, costly, and largely unpredictable stimulation [Colwell para. 0004].
Claim 29  Mickleson, as modified with respect to claim 28, otherwise discloses all the limitations of this claim, but does not explicitly disclose the targeted unstimulated convection area of the geologic formation comprises a zone having a permeability of at least 100 Darcy.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have to have set a minimum suitable permeability at least 100 Darcy since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05I.
Claim 31  Mickleson, as modified with respect to claim 30/, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the data collected comprises microseismic data.
For geothermal energy conversion, Colwell discloses:
drilling a first wellbore into a subsurface geologic formation [any one of at least Landers 1, 2, and 3; para. 0130-0141]; 
collecting data from the subsurface geologic formation while drilling the first wellbore [para. 0130-0141]; 
analyzing the collected data to identify a target zone of the subsurface geologic formation [a model is created based on the collected data and used for the analysis of various cases which are considered as to the effects of many factors and evaluated for the purpose of confirming a target zone, i.e. at least the depth of the potential wells in the target location with the ultimate goal to understand the reservoir’s potential for geothermal wells completing convective zones [para. 0023,0112-0120];
drilling a second wellbore to the identified target zone wherein the emplacing is performed with or without stimulation processes [any one of the potential wells drilled to the depth chosen based on the analysis of the previous well data using the model; the Colwell stimulation processes being optional, thus, disclosing the non-use of the same]; 
emplacing a closed-loop pipe system within the second wellbore to harvest energy from the target zone [Figs. 1-4; abstract; para. 0121,0086-0105];
using all available information from nearby wells [para. 0130], and even geothermal well databases statewide [para. 0127], in order to build the model which would determine the design and target zone of the second wellbore and additional/potential wells [para. 0112-0120];
collecting data from the subsurface geologic formation of the second wellbore [the geothermal heat reservoir is monitored at the second well in order to plan the use of such reservoir; para. 0051]; 
analyzing the data collected regarding the second wellbore [the purpose of monitoring the second well]; 
drilling a third wellbore [a plurality of closed loop wells is disclosed, which would necessarily include a third wellbore] to a second target zone [drilling a third well for completion as a closed loop EGS necessarily includes drilling to a target heated reservoir zone, any such zone in the third well being a second target zone, in that the first target zone was in the second well]; and 
emplacing a second closed-loop pipe system within the third wellbore to harvest energy from the second target zone [the purpose of drilling additional wells].
Colwell further discloses that the geothermal heat reservoir to receive the closed-loop pipe system [e.g., the first closed-loop pipe system in the second wellbore] may be stimulated using microseismic fracturing of the rock strata [para. 0049,0050; claim 19], and further discloses collecting data from the subsurface geologic formation of the second wellbore [the geothermal heat reservoir is monitored at the second well in order to plan the use of such reservoir; para. 0051; if microseismic fracturing was performed then the data would include microseismic data]; and analyzing the data collected regarding the second wellbore [the purpose of monitoring the second well], such that the data collected comprises microseismic data [all available data from the second well being collected].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Mickleson, as modified, to acquire pre-network/first closed-loop pipe system data, including microseismic data, for the purpose of identifying a target zone in which to place the first network/closed-loop pipe system, as disclosed analogously by Colwell with respect to the Colwell second well (i.e., Colwell’s first closed-loop pipe system), such that the first network/closed-loop pipe system would be emplaced within a zone of a heat-producing geologic formation, and to acquire data, including microseismic data, and conduct modeling for the purpose of identifying a target zone in which to place the second network/closed-loop pipe system, as disclosed analogously by Colwell with respect to the Colwell third well (i.e., Colwell’s second closed-loop pipe system), such that the second network/closed-loop pipe system would be emplaced within a zone of a heat-producing geologic formation.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the geothermal energy production would be assisted by choosing a zone considered favorable in view of at least the microseismic data.
Claim 34  Mickleson, as modified with respect to claim 33, discloses that the two or more closed-loop pipe systems include a first temperature loop and a second temperature loop [different temperatures by virtue of the different temperatures of the two targeted hot rock depths chosen, one for each network], wherein the first temperature loop has a temperature higher than the second temperature loop [the lower of the two chosen targeted hot rock depths being hotter than the higher of the two], and wherein the conversion system comprises a CO2 turbine [the geo fluid is carbon dioxide (para. 0023) and the use of a turbine 124 to accept such carbon dioxide is disclosed (Fig. 2; para. 0030)], and otherwise discloses all the limitations of this claim, but does not explicitly disclose a Rankine cycle system associated with the second temperature loop, or that the Mickleson turbine is associated with the first temperature loop.
Colwell discloses using both Rankine cycle and turbines for energy conversion using geothermally heated working fluids [Figs. 3,4; para. 0009,0011,0099].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Mickleson, as modified, to provide energy conversion for one of the temperature loops using the turbine, and to provide energy conversion for the second of the temperature loops using a Rankine cycle, the Rankine cycle being disclosed by Colwell.  Knowing that both methods of energy conversion are suitable the operator has a finite number of choices as to whether to combine the two types or not, and if so as to which type of energy conversion would be used with respect to which temperature loop, i.e., CO2 turbine for high - Rankine cycle for low, CO2 turbine for low - Rankine cycle for high, CO2 turbine for both, or Rankine-cycle for both.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mickleson, in view of Colwell, and further in view of Haugland (US20060096105) and Hara (US20110232858).
Claim 25  Mickleson, as modified with respect to claim 21, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the disposing comprises:
For geothermal energy conversion, Colwell discloses:
drilling a first wellbore into a subsurface geologic formation [any one of at least Landers 1, 2, and 3; para. 0130-0141]; 
collecting data from the subsurface geologic formation while drilling the first wellbore [para. 0130-0141]; 
analyzing the collected data to identify a target zone comprising a convective zone of the subsurface geologic formation [a model is created based on the collected data and used for the analysis of various cases which are considered as to the effects of many factors and evaluated for the purpose of confirming a target zone, i.e. at least the depth of the potential wells in the target location with the ultimate goal to understand the reservoir’s potential for geothermal wells completing convective zones [para. 0023,0112-0120];
drilling a second wellbore to the identified target zone wherein the emplacing is performed with or without stimulation processes to enhance convection proximate the second wellbore [any one of the potential wells drilled to the depth chosen based on the analysis of the previous well data using the model; the Colwell stimulation processes being optional, thus, disclosing the non-use of the same]; 
emplacing a closed-loop pipe system within the second wellbore to harvest energy from the target zone [Figs. 1-4; abstract; para. 0121,0086-0105];
using all available information from nearby wells [para. 0130], and even geothermal well databases statewide [para. 0127], in order to build the model which would determine the design and target zone of the second wellbore and additional/potential wells [para. 0112-0120];
collecting data from the subsurface geologic formation of the second wellbore [the geothermal heat reservoir is monitored at the second well in order to plan the use of such reservoir; para. 0051]; 
analyzing the data collected regarding the second wellbore [the purpose of monitoring the second well]; 
drilling a third wellbore [a plurality of closed loop wells is disclosed, which would necessarily include a third wellbore] to a second target zone [drilling a third well for completion as a closed loop EGS necessarily includes drilling to a target heated reservoir zone, any such zone in the third well being a second target zone, in that the first target zone was in the second well]; and 
emplacing a second closed-loop pipe system within the third wellbore to harvest energy from the second target zone [the purpose of drilling additional wells].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Mickleson, as modified, to acquire pre-network/first closed-loop pipe system data for the purpose of identifying a target convection zone in which to place the first network/closed-loop pipe system, as disclosed analogously by Colwell with respect to the Colwell second well (i.e., Colwell’s first closed-loop pipe system), such that the first network/closed-loop pipe system would be emplaced within a convection zone of a heat-producing geologic formation, and to acquire data and conduct modeling for the purpose of identifying a target convection zone in which to place the second network/closed-loop pipe system, as disclosed analogously by Colwell with respect to the Colwell third well (i.e., Colwell’s second closed-loop pipe system), such that the second network/closed-loop pipe system would be emplaced within a convection zone of a heat-producing geologic formation.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the geothermal energy production would be assisted by convection.
Mickleson, as modified, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the emplacement of the second network/closed-loop system is further within a fault within the convection zone or within a fault within a caprock zone proximate the convection zone of the heat-producing geologic formation.
Haugland discloses mapping geologic faults, using LWD, while drilling a well [Fig. 1; abstract; para. 0002].
Hara discloses emplacing a second closed-loop pipe system 101,170 within a fault 160 within the convection zone [Fig. 18; para. 0081,0082].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have mapped faults while drilling the Colwell first well (as adapted to the Mickleson, as modified apparatus and methods), as disclosed by Haugland, such that such fault data could be used during the drilling of the Colwell second and third well (as adapted to the Mickleson, as modified apparatus and methods), in order to target faults in either the caprock (if in hydraulic communication with the heated reservoir) or the heated reservoir/convection zone, and then emplacing one or more closed-loop pipe systems (e.g., the Mickleson second network/closed-loop pipe system) in such faults, as disclosed by Hara.  One of ordinary skill in the art would reasonably have expected that this fault mapping and targeting would have been within the skill of the art and would yield and achieve the predictable result (1) that heat present in the caprock fault would not be omitted from the harvest, and (2) that heat in the heated reservoir/convection zone fault would be more efficiently recovered by virtue of the increased permeability.
Claim 26  Mickleson, as modified with respect to claim 25, discloses that the disposing further comprises: emplacing a third network/closed-loop pipe system and/or a fourth network/closed-loop pipe system of the two or more closed-loop pipe systems within a convection zone of the geologic formation, in that Mickleson, as modified at claim 25, targets the convection zone and discloses multiple networks/closed-loop pipe systems with such convection zone, thus suggesting that subsequent networks/closed-loop pipe systems should also be within such a targeted convection zone.
Claim 27  Mickleson, as modified with respect to claim 26, discloses more than one closed-loop pipe system in the fault [Hara para. 0082], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the third closed-loop pipe system is emplaced within a second fault within the convection zone, wherein the second fault is at a depth deeper than the fault within the convection zone or the fault within a caprock zone.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Mickleson, as modified, to have placed at least one more closed-loop pipe system, e.g., the third closed-loop pipe system, within a fault within the convection zone (the same fault or otherwise) proximate to the second closed-loop pipe system, or spaced to other positions within the convection zone (“deeper” than the fault within the convection zone or otherwise).  One of ordinary skill in the art would reasonably have expected that this placement and the number of targeted faults would have been within the skill of the art and would yield and achieve the predictable result that more complete harvesting from the fault and/or faults would be accomplished.  Additionally, assuming “deep” refers to a distance from the caprock, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have chosen such a distance, after modeling/understanding the extent of the caprock and convective zones using the collected data described above and at claim 21, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mickleson, in view of Colwell, and further in view of Curlett (US20070223999).
Claim 36  Mickleson, as modified with respect to claim 33, otherwise discloses all the limitations of this claim, but does not explicitly disclose that an energized stream produced by each of the two or more closed-loop pipe systems are combined to form a combined energized stream feeding a common energy conversion system.
For harvesting geothermal energy, Curlett discloses using a separate well 320,325,330 for independently harvesting geothermal energy for each of at least three vertically tiered and stacked formation zones 300,305,310 [Fig. 3; para. 0048,0049; claim 9], and further discloses that  valves [410,405,400; para. 0049] regulate the energized stream flow produced by each of two or more closed-loop pipe systems [such valves being capable of combining any two or more of the energized streams], but does not explicitly disclose that the energized streams are combined to form a combined energized stream feeding a common energy conversion system 45. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Mickleson, as modified, to provide valve control of the energy streams from the networks/closed-loop pipe systems, as disclosed by Curlett.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the operator could have control over the flow from each energy stream.  
Mickleson, as modified, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the energized streams are combined to form a combined energized stream feeding a common energy conversion system.  The operator has a finite choice between opening each valve to the exclusion of the other two valves or to have at least two of such valves at least partially open at the same time to produce a combined stream into the energy conversion system, the latter addressing this claim limitation.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sweatman et al. (US20150300327) discloses that each of two or more closed-loop pipe systems comprises an injection well, a production well spaced a distance from the injection well, and a horizontal well fluidly coupling the injection well to the production well [Fig. 5].  Vaughan et al. (US20120174581) discloses that each of two or more closed-loop pipe systems comprises an injection well, a production well spaced a distance from the injection well, and a horizontal well fluidly coupling the injection well to the production well [Fig. 1].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676